                 Case 2:20-cv-00545-SPL Document 30 Filed 09/08/20 Page 1 of 3




 1    Larry J. Wulkan (021404)
      Jennifer L. Allen (027941)
 2    Adrianna M. Chavez (035011)
      STINSON LLP
 3      Firm Identification Number 00462400
      1850 North Central Avenue, Suite 2100
 4    Phoenix, Arizona 85004-4584
      Tel: (602) 279-1600
 5    Fax: (602) 240-6925
      Email: larry.wulkan@stinson.com
 6           jennifer.allen@stinson.com
             adrianna.chavez@stinson.com
 7    Attorneys for Plaintiff Lisa Yearick
 8    J. Scott Halverson
      LAW OFFICES OF J. SCOTT HALVERSON PC
 9    1761 East McNair Drive, Suite 103
      Tempe, Arizona 85283-5056
10    Tel: (480) 777-7776
      Fax: (602) 375-7444
11    Email: scott@halversonfirm.com
      Attorneys for Statutory Beneficiary Leigha Huber
12
                                     IN THE UNITED STATES DISTRICT COURT
13
                                        FOR THE DISTRICT OF ARIZONA
14
      Lisa Yearick, individually, as Personal          No. 2:20-cv-00545-SPL
15    Representative of the Estate of Edward
      Rudhman, and on behalf of Leigha Huber,
16    statutory beneficiary,
                                                       STIPULATION PERMITTING FILING
17                              Plaintiffs,            OF PLAINTIFFS’ THIRD AMENDED
                                                       COMPLAINT AND DEMAND FOR JURY
18    v.                                               TRIAL
      Maricopa County Sheriff Paul Penzone, in
19    his official capacity; Sergeant Robert
      Leatham and Kristy Leatham, husband and
20    wife; Sergeant Ryan Kelleher, an
      unmarried individual; and Deputy Philip
21    Asiedu-Darkwa and Jane Doe Asiedu-
      Darkwa, husband and wife,
22
                                Defendants.
23
24            Pursuant to Federal Rule of Civil Procedure 15(a)(2) and LRCiv 15.1(b), the parties to
25 this action consent to the filing of Plaintiffs’ Third Amended Complaint and Demand for Jury
26 Trial. Nothing in this stipulation is intended to waive any of Defendants’ defenses to the
27
28

     CORE/3516995.0002/161591511.1
                 Case 2:20-cv-00545-SPL Document 30 Filed 09/08/20 Page 2 of 3




 1 allegations of the amended complaint.
 2            This stipulation is intended to serve as the parties “written consent,” no action is requested
 3 or required by the Court. Fed. R. Civ. P. 15(a)(2).
 4
 5            DATED this 8th day of September, 2020.
 6                                                       STINSON LLP
 7
                                                   By:   /s/ Larry J. Wulkan
 8                                                       Larry J. Wulkan
                                                         Jennifer L. Allen
 9                                                       1850 North Central Avenue, Suite 2100
                                                         Phoenix, Arizona 85004-4584
10                                                       Attorneys for Plaintiffs
11                                                           LAW OFFICES OF J. SCOTT
                                                             HALVERSON PC
12
13                                                By:        /s/ J. Scott Halverson
                                                             J. Scott Halverson
14                                                           1761 E. McNair Drive, Suite 103
                                                             Tempe, Arizona 85283-5056
15                                                           Attorneys for Statutory Beneficiary
16                                                           MARICOPA COUNTY ATTORNEY’S
                                                             OFFICE
17
18                                                By:        /s/ Charles Trullinger
                                                             Charles Trullinger
19                                                           Sherele Flaggman
                                                             Deputy County Attorneys
20                                                           Civil Services Division
                                                             Security Center Building
21                                                           222 N. Central Avenue, Suite 1100
                                                             Phoenix, AZ 85004
22                                                           Attorneys for Defendants
23
24
25
26
27
28
                                                         2
     CORE/3516995.0002/161591511.1
                 Case 2:20-cv-00545-SPL Document 30 Filed 09/08/20 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1
 2
              I hereby certify that on September 8, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
 4
     System. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
 5
     system:
 6
 7                     Charles Trullinger
                       Sherle Flaggman
 8                     Deputy County Attorneys
                       Civil Services Division
 9                     Security Center Building
                       222 N. Central Avenue, Suite 1100
10                     Phoenix, AZ 85004
                       ca-civilmailbox@mcao.maricopa.gov
11
                       Attorneys for Defendants
12
13                                                 By: /s/ Cynthia Fischer
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
     CORE/3516995.0002/161591511.1
